Citation Nr: 0725904	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-10 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss.



INTRODUCTION

The veteran had active service from June 1953 to May 1955.

This appeal to the Board of Veterans Appeals (the Board) is 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that granted service connection for bilateral 
hearing loss and assigned an initial, noncompensable 
disability rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled to appear at a hearing before the 
Board on July 13, 2007, at the RO in New Orleans, Louisiana.  
In a statement received on July 20, 2007, he stated that he 
was unable to attend his hearing due to illness.  He 
requested that a new hearing date be scheduled.  Accordingly, 
the Board is remanding the case for that purpose.

The case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge, in 
accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

